


110 HR 5693 IH: Volunteer Firefighter Recruitment and

U.S. House of Representatives
2008-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5693
		IN THE HOUSE OF REPRESENTATIVES
		
			April 3, 2008
			Mr. Boozman
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit against tax for volunteer firefighters.
	
	
		1.Short titleThis Act may be cited as the
			 Volunteer Firefighter Recruitment and
			 Retention Act of 2008.
		2.Credit for
			 volunteer firefighters
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Credit for
				volunteer firefighters
						(a)Allowance of
				creditIn the case of a volunteer firefighter, there shall be
				allowed as a credit against the tax imposed by this chapter the credit amount
				determined under subsection (b).
						(b)Credit
				amountWith respect to a taxable year, the credit amount
				determined under this subsection is—
							(1)in the case of a
				volunteer firefighter who has completed 3 or more years of service as a
				volunteer firefighter during the taxable year, $1,000, and
							(2)in the case of a
				volunteer firefighter who has completed 8 or more years of service as a
				volunteer firefighter during the taxable year, $1,500.
							(c)Volunteer
				firefighterFor purposes of
				this section, the term volunteer firefighter means an individual
				who is a member in good standing of a qualified volunteer emergency response
				organization (as defined in section
				139B).
						.
			(b)Conforming
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 25D the following new item:
				
					
						Sec. 25E. Credit for volunteer
				firefighters.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
